Citation Nr: 1339601	
Decision Date: 12/02/13    Archive Date: 12/18/13

DOCKET NO.  09-06 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an increased initial rating for residuals of left abdomen stab-wound, currently rated as 10 percent disabling for the associated scar and 10 percent for the muscle injury to muscle group XIX.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bordewyk, Alicia R.





INTRODUCTION

The Veteran served on active duty from April 1953 to June 1955.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which granted service connection and awarded a 10 percent disability rating for the Veteran's stab wound scar of muscle group XIX, effective December 26, 2007.    

The Board remanded the claim in July 2010 for additional development.  

In a February 2011 rating decision, an earlier effective date of December 20, 2007, was awarded for the scar rating.  The decision also granted a separate rating for muscle impairment from the stab wound, with a 10 percent rating assigned, effective December 20, 2007.  

In June 2011, the Board denied entitlement to an initial rating in excess of 10 percent for the stab wound scar.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In a March 2013 Memorandum Decision, the Court vacated the June 2011 Board decision, and remanded the claim for further proceedings.

The claim was remanded in August 2013 for additional development.  

This appeal was processed using the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

This appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

VA is obliged to afford a veteran a contemporaneous examination where there is evidence of an increase in the severity of the disability and the veteran is competent to provide an opinion that his disability has worsened.  Proscelle v. Derwinski, 
2 Vet. App. 629 (1992).

The Veteran is service connected for left stab-wound of muscle group XIX and the associated scar.  VA treatment records, including records from September 2011, demonstrate complaints of left quadrant pain in the area of the scar and palpable scar tissue; chronic abdominal pain was diagnosed.  Throughout the claim, the Veteran has reported that his left abdominal pain flares up, resulting in a bulge or a knot at or near his scar.  

During the last VA examination, which was conducted in September 2010, the scar and pain on palpation was noted.  However, the examiner did not note any palpable scar tissue.  

Based on the forgoing, the Board finds that a new VA examination is necessary to determine the current severity of the Veteran's disability, including the impact of any flare-ups or pain. 

The Board requests that outstanding records of ongoing VA treatment be obtained.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  Obtain all outstanding VA medical records and associate them with the claims file or Virtual VA.  
All efforts to obtain these records must be documented in the claims file.  Such efforts should continue until they are obtained, it is reasonably certain that they do not exist, or that further efforts would be futile.

2.  After undertaking the above development, arrange for the Veteran to be afforded a muscle examination with a qualified physician to ascertain the severity of his stab-wound to the left abdomen, Muscle Group XIX.  

The claims file, including a copy of this remand and any relevant records associated with Virtual VA and VBMS, should be provided to and reviewed by the examiner in connection with the examination.  A review of this evidence should be noted by the examiner in the examination report or in an addendum.  

The examiner is to provide a detailed review of the Veteran's history, current complaints, and the nature and extent of his muscle injury to Muscle Group XIX.  The examiner is requested to specifically describe the nature and severity of any flare-ups of the disability, including the knotting, bulging, and spasms the Veteran has reported.  

The examiner should then provide an opinion as to whether the muscle injury to Muscle Group XIX due to the stab-wound is best characterized as slight, moderate, moderate severe, or severe.  If there is a noticeable change in the severity of his adverse symptomatology between 2007 and the current day, the examiner should further attempt to identify the date on which this change occurred. A complete rationale must be provided for any opinion offered.   

3.  The agency of original jurisdiction (AOJ) should review the examination report to ensure that it contains the information, opinions, and rationales requested in this remand.

4.  After completion of all requested and necessary development, the AOJ should review the record in light of the new evidence obtained.  If any benefit for which there is a perfected appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case.  Once they are afforded an opportunity to respond, the claim should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2013).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



